DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are pending.
Applicant’s election without traverse of Group II, claims 7-10, in the reply filed on 1 December 2021 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 December 2021.
Priority
The present application was filed as a proper National Stage (371) entry of PCT/US2017/049353, filed 30 August 2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. GB 1614773.8, filed on 1 September 2016 in the United Kingdom.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the limitation "the mixer chamber or pathway" in the last three lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 at line 5 introduces “a mixing chamber or pathway”. For examination purposes, “the mixer chamber or pathway” is read to be the same entity as “the mixing chamber or pathway”.
Claims 8-10 are included in this rejection due to their dependence on claim 7 and for failing to remedy the antecedent issue.
Claims 9-10 recite the limitation “A fluid mixer circuit according to claim 8” in line 1 of each claim. There is insufficient antecedent basis for this limitation in the claim. Claim 8 recites “A fluid mixing circuit” in line 1. It appears that “A fluid mixer circuit according to claim 8” of line 1 of claims 9-10 should read “A fluid mixing circuit according to claim 8”.
Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Quinn (US 2013/0157251 A1).

Quinn teaches the fluid mixer comprises a mixing pathway for mixing liquids (primary injection line of the fluidic system provides a tortuous flow path to permit sufficient mixture of any fluids therein, para [0015], [0017]; sample and buffer are mixed in a third flow path to provide a merged stream, para [0036]; e.g., flow path from junction 28 to router valve 18 to adaptor 24 of Fig. 1, para [0037]; e.g., flow path from router valve 60 through adaptor 90 of Figs. 2-3, para [0050]) wherein the mixing pathway has at least two inlets, of which a first inlet is connectable to a first source of a liquid comprising a first concentration (X1) of the solvent or compound and a second inlet is connectable to a second source of a liquid comprising a second 
Quinn teaches the mixing pathway has at least one outlet for mixed liquids, which outlet is connectable to the flow cells (primary injection line being in fluid communication with a sensing region, para [0015]; the sample and buffer are mixed in the third flow path to provide a merged stream. The merged stream moves along the flow path and enters a sensing region which contains a ligand immobilized on a sensing surface, para [0036]; para [0065]; e.g., the merged stream of buffer and sample progresses through router valve 18 where the buffer and sample mix as a result of the tortuous fluidic conduits (not depicted) present in the router valve 18 and adaptor 24 before entering the sensing region 26, para [0037], Fig. 1; e.g., both streams merge at the junction of line 72 and line 76, and become well mixed before entering input port I1 because of chaotic advection and turbulent flow that is induced by the tortuous flow path from the router valve 60 through the microfluidic adapter 90 into the sensing region 100, Figs. 2-3, para[ [0049]-[0051]). 
Quinn teaches the fluid mixer is connectable to at least two pumps wherein a first pump is adapted to control the flow of the first concentration of solvent or compound to the first inlet 
It is additionally noted that the limitations “for providing different concentrations of a solvent or compound for preparing correction curves for an assay device comprising a flow cell with a reference surface and a second flow cell with an active surface wherein the active surface comprises a quantity of ligands and the reference surface comprises a lesser quantity of no ligands” cite an intended use without reciting additional structural limitations for performing the intended use. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (MPEP 2111.02.II). Quinn teaches a fluid mixer meeting the structural limitations of the instant claim and is therefore capable of performing the intended use, as detailed above.
Regarding claim 8, Quinn teaches a fluid mixing circuit comprising a fluid mixer according to claim 7 and at least two pumps (fluidic system, para [0015], [0036], [0037]-[0038], [0049]-[0052], see Figs. 1-3).
Regarding claim 10, Quinn teaches a fluid mixer circuit according to claim 8 wherein two of said pumps are provided upstream of the mixing chamber or pathway (pumps 14, 16 (and lines 20, 21) are upstream of junction 28, router valve 18, and adaptor 24, see Fig. 1).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nicoli et al. (US 4,794,806).
Regarding claim 7, Nicoli et al. teach a fluid mixer for providing different concentrations of a solvent or compound (apparatus for an automatic dilution system for providing a variable dilution of an unknown sample material, including a mixing chamber, abstract). 
Nicoli et al. teach the fluid mixer comprises a mixing chamber for mixing liquids (mixing chamber 10, e.g., Figs. 1, 3, 5; sample and diluent are mixed in mixing chamber, see abstract, col. 7, line 66-col. 8, line 2) wherein the mixing chamber has at least two inlets (input tubing 14, 16, Figs. 1, 3, 5), of which a first inlet is connectable to a first source of a liquid comprising a first concentration (X1) of the solvent or compound (sample injection provided through input tubing 14, col. 7, line 55; col. 9, lines 10-14; col. 11, lines 34-38; see Figs. 1, 3, 5) and a second inlet is connectable to a second source of a liquid comprising a second concentration (X2) of the solvent or compound (flow of diluent is provided through second input tubing 16, col. 7, lines 56-57; col. 9, lines 10-14; col. 11, lines 34-38; see Figs. 1, 3, 5). 
Nicoli et al. teach the mixing chamber has at least one outlet for mixed liquids (fluid exits the mixing chamber from an output port 18, col. 7, lines 63-64; see Figs. 1, 3, 5), which outlet is connectable to a detector (the output from the mixing chamber 10 is through the output port 18 and output tubing 20 and into the measurement system including the scattering cell 114. The remaining portion of the measurement system includes the laser 116, the focusing lens 118, the imaging lens 120 and the detector 122, col. 11, lines 46-51; col. 9, lines 35-46; see Figs. 3, 5). 
Nicoli et al. teach the fluid mixer is connectable to at least two pumps (sample injections may be made manually by using the syringe 102, or other means … It should be appreciated that 
It is noted that the limitations “for providing different concentrations of a solvent or compound for preparing correction curves for an assay device comprising a flow cell with a reference surface and a second flow cell with an active surface wherein the active surface comprises a quantity of ligands and the reference surface comprises a lesser quantity of no ligands” cite an intended use without reciting additional structural limitations for performing the intended use. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (MPEP 2111.02.II). Nicoli et al. teach a fluid mixer meeting the structural limitations of the instant claim and is therefore capable of performing the intended use, as detailed above.
Regarding claim 8, Nicoli et al. teach a fluid mixer circuit comprising a fluid mixer according to claim 7 and at least two pumps (see Fig 5; see Fig. 3 and col. 9, lines 18-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641